DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP09226468 in view of Head et al (USPN 6395210) and Ziraldo (US 2018/0056884; merely provided to support a traversed Office notice taken in the Office action mailed 8/17/21).  
	Regarding claim 1, JP09226468 teaches the claimed process (English abstract; figs 1-4) except manufacturing the hollow profile using a drawing method, wherein the hollow profile is formed of a resin composite and has at least one rib in an interior space of the hollow profile, wherein the rib divides the interior space of the hollow profile into at least two spaces along the lengthwise direction of the hollow profile.  
 	 	Hollow central main body member 1 constitutes the claimed hollow profile.
 	 	Plug members 2 constitute the claimed caps.
 	 	Legs 3 constitute the claimed main body.

 	Ziraldo teaches a roof rack crossbar having a hollow profile comprising at least one rib in an interior space of the hollow profile, wherein the rib divides the interior space of the hollow profile into at least two spaces along the lengthwise direction of the hollow profile (figs 2-12; first and second walls constitute the claimed at least one rib).  Since JP09226468 and Ziraldo are analogous with respect to a structural hollow tube of a roof rack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the hollow main body of JP09226468 with the at least one rib taught by Ziraldo in order to efficiently produce a strong structural hollow tube.
 	Regarding claim 2, such is taught by JP09226468 (English abstract; figs 1-4).
 	Regarding claims 3-8, the use of a specific material of a preform in a molding process is a mere obvious matter of choice dependent on the desired final product.  Since the claimed materials are well-known in the tube art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the hollow main body of JP09226468 from the claimed material in order to ensure a strong and durable roof rail.  

 	Regarding claim 11, the use of a preform having a specific design in a molding process is a mere obvious matter of choice dependent on the desired final product.  Since tubes having internal reinforcing ribs are well-known in the tube art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to manufacture the hollow main body of JP09226468 with the claimed ribs in order to ensure a strong and durable roof rail.

Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive.
 	Applicant traverses the Official notice regarding original claim 10 made by the examiner in the Office action mailed 8/17/21.  It should be noted the limitations of original claim 10 have been added to amended independent claim 1 by the most recent amendment filed 11/17/21.  In response to applicant’s rebuttal of the Office notice, Ziraldo (US 20180056884) has been added to the above prior art rejection only as directly corresponding evidence to support the prior common knowledge finding (Official notice).  See MPEP 2144.03(D).  
 	It should noted since the addition of Ziraldo does not result in a new issue or constitute a new ground of rejection, finality of the this Office action is proper. See MPEP 2144.03(D). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach extrusion molding and pultrusion molding of tubes: 6338428;20180222396;20180326915;4812343; and 6395210.  USP 20050189792 teach roof racks having composite rails manufactured by extruding; roll forming; and any other known continuous forming method (para. 0044).  The following USPs teach roof racks with crossbars having a hollow profile with at least one rib therein: 20040009338,20200156711,6890637,7987885,8240526,20160082892, and 20210245669.  GB2543287 teach roof racks with crossbars having a hollow profile with at least one rib therein.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744